UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2015 or ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 000-29315 RUBICON FINANCIAL INCORPORATED (Exact name of registrant as specified in its charter) Nevada 13-3349556 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 18872 MacArthur Boulevard First Floor Irvine, California (Address of principal executive offices) (Zip Code) (888) 668-9567 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨No þ The number of shares of Common Stock, $0.001 par value, outstanding on June 16, 2015, was 25,045,527, which does not include 250,000 shares authorized but unissued. Table of Contents TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS 3 Item 2. MANAGEMENTS DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 17 Item 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 20 Item 4. CONTROLS AND PROCEDURES 20 PART II - OTHER INFORMATION Item 1. LEGAL PROCEEDINGS 21 Item 1A. RISK FACTORS 23 Item 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 23 Item 3. DEFAULTS UPON SENIOR SECURITIES 23 Item 4. MINE SAFETY DISCLOSURES 23 Item 5. OTHER INFORMATION 23 Item 6. EXHIBITS 24 SIGNATURES 25 Table of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statements Rubicon Financial Incorporated Condensed Consolidated Balance Sheets March 31, December 31, (Unaudited) Assets Current assets: Cash $ $ Cash – restricted Marketable securities Accounts receivable Prepaid expenses Contract advances, current portion Total current assets Fixed assets, net of accumulated depreciation of $319,959 and $312,410, respectively Other assets: Contract advances Deposits Total other assets Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ Accrued expenses Investment obligation - Line of credit - Note payable, current portion Contingent liabilities Total current liabilities Long term liabilities: Note payable Preferred series “B”, $0.001 par value, 2,000,000 shares authorized, 1,500,000 shares and zero shares issued and outstanding as of March 31, 2015 and December 31, 2014, respectively - Stockholders’ equity Preferred series “A”, $0.001 par value, 1,000,000 shares authorized, zero shares issued and outstanding as of March 31, 2015 and December 31, 2014, respectively - - Common stock, $0.001 par value, 100,000,000 shares authorized, 25,045,527 and 24,503,193 shares issued and outstanding as of March 31, 2015 and December 31, 2014, respectively 24,503 Common stock owed but not issued, 250,000 and 792,334 shares as of March 31, 2015 and December 31, 2014, respectively Additional paid in capital Other comprehensive losses - ) Accumulated (deficit) ) ) Total stockholders’ equity ) ) Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of the condensed consolidated financial statements. 3 Table of Contents Rubicon Financial Incorporated Condensed Consolidated Statements of Operations (Unaudited) For the Three Months Ended March 31, Revenue: Commissions $ $ Investment banking fees Selling concessions Insurance Mutual funds Managed fee accounts Other income Total Revenue Expenses: Direct costs Professional fees Executive compensation General and administrative expenses Depreciation Total operating expenses Net operating income (loss) ) Other income (expense): Interest expense ) ) Interest income Total other income (expense) ) ) Net income (loss) ) Other comprehensive income (loss) Total comprehensive income (loss) $ ) $ Weighted average number of common shares Outstanding – basic Net income (loss) per share – basic $ ) $ Weighted average number of common shares Outstanding – diluted N/A Net income (loss) per share – diluted $ N/A The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Table of Contents Rubicon Financial Incorporated Condensed Consolidated Statements of Cash Flows (Unaudited) For the Three Months Ended March 31, Cash flows from operating activities Net income (loss) $ ) $ Adjustments to reconcile net (loss) to net cash (used) in operating activities: Depreciation expense Amortization of contract advances Amortization of notes receivable - Amortization of capitalized financing costs - Changes in operating assets and liabilities Accounts receivable ) ) Prepaid expenses ) Deposits and other assets ) Accounts payable and accrued liabilities ) Contract advances - ) Net cash (used) by operating activities ) ) Cash flows from investing activities Purchase of fixed assets - - Purchase/proceeds of investments, net Net cash (used) by investing activities Cash flows from financing activities Payments on note payable, net ) ) Proceeds from stock issuances - Net cash provided by financing activities ) Net (decrease) increase in cash ) Cash – beginning Cash – ending $ $ Supplemental disclosure Interest paid $ $ Income taxes paid $ - $ - Preferred stock issued for accruals - Warrants issued for accruals - The accompanying notes are an integral part of the condensed consolidated financial statements. 5 Table of Contents Rubicon Financial Incorporated Notes to Condensed Consolidated Financial Statements NOTE 1 – Significant Accounting Policies and Procedures Organization The Company was incorporated in the State of Delaware on April 28, 1986 and was formerly known as Art World Industries (“AWI”). On August 6, 2002, the Company changed its name to ISSG, Inc. In addition, on March 9, 2004, the Company completed the acquisition of a wholly owned subsidiary, Dial-A-Cup Corporation (“DAC”), a New York Corporation. Further, on June 2, 2005, the Company completed a merger with Rub Investments Ltd., (“Rub”) on September 6, 2006; the Company changed its name to Rubicon Financial Incorporated. Effective February 1, 2007, the Company acquired Rubicon Financial Insurance Services, Inc. a California corporation (“RFIS”).Effective May 11, 2007, the Company acquired Rubicon Real Estate and Mortgages, Inc., a California corporation (“RREM”).On June 2, 2008, the Company acquired Newport Coast Securities, Inc. (“NCS”) (formerly Grant Bettingen, Inc.), a California corporation registered with the Financial Industry Regulatory Authority and the Securities and Exchange Commission.During the year ended December 31, 2010, the Company dissolved RREM and disposed of RFIS. Principles of Consolidation The financial statements as of December 31, 2014 and for the three months ended March 31st, 2015 and 2014 include Rubicon Financial Incorporated (“Rubicon”) and its wholly owned subsidiary, Newport Coast Securities, Inc. (“NCS”).All significant inter-company transactions and balances have been eliminated. RBCF and its subsidiary is collectively referred to herein as the “Company”. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reported periods. Actual results could materially differ from those estimates. Significant estimates made by management include the recoverability of intangible assets. Cash and Cash Equivalents The Company maintains cash balances in interest and non-interest bearing accounts.For the purpose of these financial statements, all highly liquid cash and investments with a maturity of three months or less are considered to be cash equivalents. Fixed Assets Property and equipment are recorded at cost. Expenditures for major additions and improvements are capitalized and minor replacements, maintenance, and repairs are charged to expense as incurred. When property and equipment are retired or otherwise disposed of, the cost and accumulated depreciation are removed from the accounts and any resulting gain or loss is included in the results of operations for the respective period. Depreciation is provided over the estimated useful lives of the related assets using the straight-line method for financial statement purposes. The Company uses other depreciation methods (generally accelerated) for tax purposes where appropriate. The estimated useful lives for significant property and equipment categories are as follows: Equipment5 years Furniture7 years The Company reviews the carrying value of property, plant, and equipment for impairment whenever events and circumstances indicate that the carrying value of an asset may not be recoverable from the estimated future cash flows expected to result from its use and eventual disposition. In cases where undiscounted expected future cash flows are less than the carrying value, an impairment loss is recognized equal to an amount by which the carrying value exceeds the fair value of assets. The factors considered by management in performing this assessment include current operating results, trends and prospects, the manner in which the property is used, and the effects of obsolescence, demand, competition, and other economic factors.Based on this assessment there were no impairments needed as of December 31, 2014 or March 31, 2015.Depreciation expense for the three months ended March 31, 2015 and 2014 was $7,549 and $5,099, respectively. Impairment of long-lived assets The Company reviews its long-lived assets and intangibles periodically to determine potential impairment by comparing the carrying value of the long-lived assets with the estimated future cash flows expected to result from the use of the assets, including cash flows from disposition. Should the sum of the expected future cash flows be less than the carrying value, the Company would recognize an impairment loss. An impairment loss would be measured by comparing the amount by which the carrying value exceeds the fair value of the long-lived assets and intangibles. The Company recognized no impairment losses during the three months ended March 31, 2014 and 2015. 6 Table of Contents Revenue Recognition The Company recognizes revenue in accordance with ASC subtopic 605-10, net of expected cancellations and allowances.As of March 31, 2015 and December 31, 2014, the Company evaluated evidence of cancellation in order to make a reliable estimate and determined there were no material cancellations during the years and therefore no allowances have been made. Investment banking revenues and advisory fees from mergers, acquisitions and restructuring transactions are recorded when services for the transactions are determined to be completed, generally as set forth under the terms of the engagement. Transaction related expenses, primarily consisting of legal, travel and other costs directly associated with the transaction, are deferred and recognized in the same period as the related investment banking transaction revenue.The Company recognizes commissions on a gross basis from its broker services on the trade-date.Fees billed and collected before services are performed are included in deferred revenue.Normal expenses are recorded when the obligation is incurred. Available-for-sale securities The Company classifies its marketable equity securities as available-for-sale and they are carried at fair market value, with the unrealized gains and losses included in the determination of comprehensive income and reported in stockholders’ equity.See Note 5 for further details. Income Taxes The Company follows ASC subtopic 740-10 (formerly Statement of Financial Accounting Standard No. 109, “Accounting for Income Taxes”) for recording the provision for income taxes.ASC 740-10 requires the use of the asset and liability method of accounting for income taxes.Under the asset and liability method, deferred tax assets and liabilities are computed based upon the difference between the financial statement and income tax basis of assets and liabilities using the enacted marginal tax rate applicable when the related asset or liability is expected to be realized or settled.Deferred income tax expenses or benefits are based on the changes in the asset or liability each period.If available evidence suggests that it is more likely than not that some portion or all of the deferred tax assets will not be realized, a valuation allowance is required to reduce the deferred tax assets to the amount that is more likely than not to be realized.Future changes in such valuation allowance are included in the provision for deferred income taxes in the period of change. Deferred income taxes may arise from temporary differences resulting from income and expense items reported for financial accounting and tax purposes in different periods.Deferred taxes are classified as current or non-current, depending on the classification of assets and liabilities to which they relate.Deferred taxes arising from temporary differences that are not related to an asset or liability are classified as current or non-current depending on the periods in which the temporary differences are expected to reverse. Fair Value of Financial Instruments The Company has financial instruments whereby the fair value of the financial instruments could be different from that recorded on a historical basis in the accompanying balance sheets. The Company's financial instruments consist of cash, receivables, accounts payable, accrued liabilities, and notes payable. The carrying amounts of the Company's financial instruments approximate their fair values as of March 31, 2015 and December 31, 2014 due to their short-term nature.See Note 15 for further details. Income (loss) per Common Share Net income (loss) per share is computed in accordance with ASC subtopic 260-10.The Company presents basic loss per share (“EPS”) and diluted EPS on the face of consolidated statements of operations.Basic EPS is computed by dividing reported earnings by the weighted average common shares outstanding.Diluted EPS is computed by adding to the weighted average common shares the dilutive effect of possible preferred stock conversions and in-the-money stock options and warrants. For the three months ended March 31st, 2014, the denominator in the diluted EPS computation is 9,713,335 shares higher than the denominator for basic EPS due of possible conversions of preferred stock, series A and B, and in-the-money warrants as of March 31, 2014. For the three months ended March 31, 2015, the denominator in the diluted EPS computation is 1,500,000 higher than the denominator for basic EPS due to convertible preferred stock.There were no in-the-money options or warrants as of March 31, 2015. Credit Risks Financial instruments that potentially subject the Company to concentrations of credit risk consist principally of cash deposits. Accounts at each institution are insured by the Federal Deposit Insurance Corporation (FDIC) up to $250,000. At December 31, 2014, the Company had approximately $1,027,695 in excess of FDIC insured limits.At March 31, 2015, the Company had approximately $25,554 in excess of FDIC insured limits. Reclassifications Certain reclassifications have been made to the prior years’ financial statements to conform to the current year presentation. These reclassifications had no effect on previously reported results of operations or retained earnings. 7 Table of Contents Recent Pronouncements The Company reviewed all recent accounting pronouncements issued by the FASB (including its Emerging Issues Task Force), the AICPA, and the SEC and they did not or are not believed by management to have a material impact on the Company's present or future financial statements. Year-end The Company has adopted December 31, as its fiscal year end. Basis of Presentation The unaudited condensed consolidated financial statements have been prepared in accordance with United States generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and reflect all adjustments which, in the opinion of management, are necessary for a fair presentation.All such adjustments are of a normal recurring nature.The results of operations for the interim period are not necessarily indicative of the results to be expected for a full year.Certain amounts in the prior year statements have been reclassified to conform to the current year presentations.The statements should be read in conjunction with the financial statements and footnotes thereto included in our audit for the year ended December 31, 2014. NOTE 2 – Going Concern The accompanying financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. The Company has an accumulated deficit of $20,832,091 since inception and incurred net losses of $1,328,104 and $221,683 for the years ended December 31, 2014 and 2013.These conditions give rise to doubt about the Company’s ability to continue as a going concern. These financial statements do not include adjustments relating to the recoverability and classification of reported asset amounts or the amount and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. The Company’s continuation as a going concern is dependent upon its ability to generate profitability, obtain additional financing, or obtain proceeds from the sale of its stock. NOTE 3 – Restricted Cash The Company’s wholly owned subsidiary, NCS, has entered into securities clearing agreements with APEX Clearing Corporation (“APEX”), Wedbush, Morgan Securities, Inc. (“Wedbush”), and COR Clearing, LLC (COR).Pursuant to these agreements, the Company is required to maintain a deposit account with each respective clearing firm in amounts determined based on the Company’s transaction volume. As of December 31st, 2014, the Company maintained deposits with APEX, Wedbush, and COR of $92,599, $61,412, and $50,000, respectively, for total restricted cash of $204,011.As of March 31st, 2015, the Company maintained deposits with APEX and Wedbush and COR of $78,557 and $61,412, and $50,000, respectively, for total restricted cash of $189,989. NOTE 4 – Intangible Assets – Customer Lists During the year ended December 31, 2008, the Company consummated the acquisition of 100% of the outstanding common shares of NCS. As a result of the acquisition, Rubicon identified intangible assets relating to customer lists/relationships of $2,403,671.This asset was amortized over its five year estimated useful life.As of December 31, 2014, the balance of the asset, net of accumulated depreciation of $2,403,671, was $0.As of March 31, 2015, the balance of the asset, net of accumulated amortization of $2,403,671, was $0 respectively. NOTE 5 - Marketable securities The Company classifies its marketable equity securities as available-for-sale and carries them at fair market value, with the unrealized gains and losses included in the determination of comprehensive income and reported in stockholders’ equity.Losses that the Company believes are other-than-temporary are realized in the period that the determination is made.As of December 31, 2014 and March 31, 2015, the Company believed that all unrealized losses and gains are not other-than-temporary based on market conditions and the volatility of investments being held.All other unrealized losses and gains will be excluded from earnings and reported in other comprehensive income until realized.None of the investments have been hedged in any manner. As of December 31, 2014: The Company held six investments in publically-traded common stock in various corporations and one investment in a REIT with a total aggregate fair market value, based on published market prices, of $80,878.The Company’s total cost in these investments was $96,550 resulting in an accumulated unrealized loss of $15,672.This is shown as accumulated other comprehensive loss in the equity section of the balance sheet on these financial statements.Of the investments, three was in a loss position as of December 31, 2014, for a total aggregate unrealized loss of $23,820.During the year ended December 31, 2014, $96,300 of losses were moved from the unrealized to realized as they were deemed to have become other-than-temporary. 8 Table of Contents As of March 31, 2015: The Company held five investments in publically-traded common stock in various corporations and one investment in a REIT with a total aggregate fair market value, based on published market prices, of $55,921.The accumulated unrealized loss on these securities is $0 and is shown as accumulated other comprehensive gain on these financial statements.Of the investments, three was in a loss position for a total aggregate unrealized loss of $10,475. NOTE 6 – Notes receivable During the year ended December 31, 2012, the Company issued a total of three notes in the total amount of $67,485.The notes do not bear interest.The balance due was $43,569 as of December 31, 2013 relating to these notes.The balance due was $0 as of December 31, 2014 and March 31st, 2015 relating to these notes. NOTE 7 – Accounts Receivable Amounts receivable from clearing organizations and others at March 31, 2015 consisted of the following: COR Clearing, LLC $ Others Wedbush Morgan Securities $ NOTE 8 – Related Party Transactions All intercompany transactions have been eliminated in consolidation.All intercompany balances do not bear interest. As of December 31, 2014 and March 31st, 2015, the Company owed accrued payroll to one of its officers/directors in the amount of $97,150 and $42,400, respectively.In January of 2015, 1,000,000 shares of preferred stock, series B, was issued to its officer/director for $200,000 of accrued payroll. As of March 31, 2015, the company owes an officer/director $45,000 for company expenses paid for by the officer/director. In February of 2013, the Company sold 426,000 shares of series B preferred stock to an officer/director for $426,000.In May of 2014, the Company reached an agreement with an officer/director to buyback 1,002,500 shares of common stock and 426,000 shares of series B preferred stock for $150,000.Of the purchase price, $75,000 was payable immediately and the other $75,000 is payable on or before March 31, 2015.Concurrent with the agreement the officer/director resigned as an officer and director of the Company. NOTE 9 – Fixed Assets Fixed assets consisted of the following: March 31, Dec 31, Furniture $ $ Equipment Software Accumulated depreciation ) ) $ $ During the three months ended March 31, 2015 and 2014, depreciation expense was $7,549 and $5,099, respectively. 9 Table of Contents NOTE 10 – Notes payable and Line of Credit Notes payable consist of the following at December 31, 2014 and March 31, 2015: Dec 31, March 31, Promissory note for $300,000, unsecured.Bears interest at 6.00% as of December 31, 2014, and matures in December of 2015. $ Promissory for $25,000, unsecured.Bears interest at the prime rate, 6.00% as of March 31, 2015, and matures in July of 2015. - Promissory note, unsecured, interest accredited at 6%, payable $7,020 per month until March of 2019. - Promissory note to a bank for $168,000, secured by cash held in impound account at the bank.Bears interest at the prime rate, 3.25% as of December 31, 2014, and matures in April of 2016. Promissory Note to former Officer/Director (See Note 8) Promissory note to an unrelated party for $726,500, secured by all the assets of the Company including the stock of NCS, interest of 14%, and matures in December of 2015. $ $ As of December 31, 2014, $690,662 of the notes payable is short-term and $20,644 is long-term.As of March 31, 2015, $873,505 of the notes payable is short-term and $223,887 is long-term. During the year ended December 31, 2011, Rubicon obtained a line of credit in the amount of $200,000.The line is collateralized by Rubicon’s deposits at the bank.The line bears interest at the rate Rubicon’s money market account earns at the bank plus 2%, which was 2.45% as of December 31, 2014.The line matures on March of 2015.As of December 31, 2014 and 2013, Rubicon had borrowed $200,000 on the line. This line of credit has been paid off in 2015 and has been closed. As part of the notes payable the company signed in December 2012, the company paid $21,000 in financing related costs. These costs have been capitalized as of December 31, 2012 and will be amortized into interest expense using the interest method over the life of the note. The Company amortized $4,083 and $16,917 into interest expense for the year ended December 31, 2013 and 2014, respectively. As part of the note payable the Company signed in December of 2012, the Company agreed to certain covenants.The covenants include, but are not limited to, the Company continuing in good standing and in compliance with all statutes, laws, ordinances and government rules and regulations; the Company delivering financial statements to the lender within specified time periods; the Company providing the lender access to the records of the Company upon request; and the Company paying its taxes on a timely basis.As of December 31, 2014 and March 31, 2015, the Company is in compliance with all the debt covenants. Interest expense for the three months ended March 31, 2014 and 2015 was $29,272 and $8,697 respectively. NOTE 11 – Stockholders’ equity Common stock The Company is authorized toissue 100,000,000 shares of Common Stock, $0.001 par value per share.Holders of shares of common stock are entitled to one vote for each share on all matters to be voted on by the stockholders, are without cumulative voting rights, and are entitled to share ratably in dividends. In the event of a liquidation, dissolution, or winding up of the Company, the holders of shares of Common Stock are entitled to share pro rata all assets remaining after payment in full of all liabilities. Holders of Common Stock have no preemptive rights to purchase the Company’s Common Stock. There are no conversion rights or redemption or sinking fund provisions with respect to the common stock. 10 Table of Contents Preferred Stock The Company is authorized to issue 10,000,000 shares of $0.001 par value preferred stock; of which 1,000,000 shares are designated as Series A Convertible Preferred Stock and 2,000,000 shares are designated as Series B Convertible Preferred Stock. The preferred stock may be issued from time to time by the board of directors as shares of one or more classes or series. Series A Convertible Preferred Stock Holders of Series A Convertible Preferred Stock shall not have the right to vote on matters that come before the stockholders. The Series A Convertible Preferred Stock is redeemable at the Company’s option, in whole or in part, at a redemption price of $2.00 per share. Series A Convertible Preferred Stock may be converted at a rate of twenty shares of common stock for each share of Series A Convertible Preferred stock.Series A Convertible Preferred Stock ranks senior to common stock in the event of liquidation. Series B Convertible Preferred Stock The Company established Series B Convertible Preferred Stock on February 23, 2013.Holders of Series B Convertible Preferred Stock shall have the right to ten votes for each share held on matters that come before the stockholders. Following the expiration of twelve months from the date of issuance, Series B Convertible Preferred Stock may be converted at a rate of five shares of common stock for each share of Series B Convertible Preferred stock.Series B Convertible Preferred Stock ranks senior to common stock in the event of liquidation. On January 15, 2015, the Company amended and restated its Series B Convertible Preferred Stock.Holders of Series B Convertible Preferred Stock shall have the right to thirty votes for each share held on matters that come before the stockholders. Following the expiration of twelve months from the date of issuance, Series B Convertible Preferred Stock may be converted at a rate of one share of common stock for each share of Series B Convertible Preferred stock.Series B Convertible Preferred Stock ranks senior to common stock in the event of liquidation. The Series B Convertible Preferred Stock is redeemable, in whole or in part, at a redemption price of $0.25 per share under the following conditions: The Company shall be required to utilize certain amounts of funds it receives from equity or debt financing after the date of issuance of shares of Series B Preferred Stock to redeem the shares in accordance with the following: (i) the Company shall utilize 100% of funds received from the issuance and sale of shares of Series A preferred stock to redeem the shares of Series B Preferred Stock; (ii) the Company will not be required to redeem any shares of Series B Preferred stock for financings up to $500,000 in the aggregate; (iii) the Company shall utilize a minimum of 10% of the funds received to redeem the shares of Series B Preferred Stock from financings from $500,001 up to $1,000,000 in the aggregate; and (iv) the Company shall utilize a minimum of 25% of the funds received to redeem the shares of Series B Preferred Stock for financings in excess of $1,000,001 in the aggregate. The Company may choose to redeem the shares of Series B Preferred Stock from time to time after the date of issuance (each a “Redemption Date”), in whole or in part, by paying in cash in exchange for the shares of Preferred Stock to be redeemed a sum equal to $0.25 per Share of Preferred Stock. In the first quarter of 2014, the Company began conducting a private placement offering of up to $1,500,000 of units of securities at $0.15 per unit.Each unit consists of one share of common stock and one five-year warrant to purchase one share of common stock at an exercise price of $0.25 per share.During the three months ended March 31, 2014, the Company sold 6,333,335 units for a total of $950,000. In the second quarter of 2014, the Company continued conducting a private placement offering of up to $1,500,000 of units of securities at $0.15 per unit.Each unit consists of one share of common stock and one five-year warrant to purchase one share of common stock at an exercise price of $0.25 per share.During the three months ended June 30, 2014, the Company sold 866,667 units for a total of $130,000. In the second quarter of 2014, the Company issued 500,000 shares of common stock that were owed as of December 31, 2013. In May of 2014, the Company reached an agreement with an officer/director to buyback 1,002,500 shares of common stock and 426,000 shares of series B preferred stock for $150,000.Of the purchase price, $75,000 was payable immediately and the other $75,000 is payable on or before March 31, 2015.Concurrent with the agreement the officer/director resigned as an officer and director of the Company.These shares have been cancelled. In May of 2014, the Company received 200,000 shares of common stock for cancellation pursuant to the terms of a confidential settlement agreement with a former board member.These shares were cancelled immediately. In 2014, 62,500 shares of Series A preferred stock was converted into 1,250,000 shares of common stock. 11 Table of Contents In December of 2014, the Company conducted a private placement offering of up to $1,575,000 of units of securities at $0.60 per unit.Each unit consists of two shares of common stock and one five-year warrant to purchase one share of common stock at an exercise price of $0.50 per share.271,167 units were sold for $162,700.As of December 31, 2014, the 542,334 shares were not issued and were shown as owed but not issued in these financial statements. In 2015, the shares were issued. As of December 31, 2014, there were no series A preferred shares issued and outstanding, no series B preferred shares issued and outstanding, 24,503,193 common shares issued and outstanding, and 792,334 common shares owed but not issued. During three months ended March 31, 2015, 542,334 common shares that were owed as of December 31, 2014 were issued. During the three months ended March 31, 2015, 1,500,000 shares of preferred stock series were issued for $200,000 in accrued salaries and $100,000 of accounts payable. In February of 2015, the company settled litigation with the Bettingens whereby it agreed to pay $200,000 on or before April 27, 2015, another $300,000 for the purchase of 1.2 million shares of its common stock on or before June 15, 2015 and make monthly payments of $7,020 for the period from March 1, 2015 through March 1, 2019. The Company also agreed to pay for or provide two offices to each of the Bettingen’s and grant a five-year warrant to purchase 1,000,000 shares of its common stock at $0.25 per share.The warrants were valued at $265,000 using the black-scholes pricing model. As of March 31, 2015, there was no Series A preferred shares issued and outstanding, 1,500,000 Series B preferred shares issued and outstanding, 25,045,527 common shares issued and outstanding, and 250,000 common shares owed and not issued. NOTE 12 – Warrants and options Warrants As of December 31, 2012, there are no outstanding warrants. During the year ended December 31, 2013, the Company issued three-year warrants in private placement offerings as described in Note 11 above.All have an exercise price of $0.50 and expire in the year ended December 31, 2016. During the year ended December 31, 2014, the Company issued five-year warrants in private placement offerings as described in Note 11 above.All have an exercise price of $0.25 and $0.50 and expire in the year ended December 31, 2019. During the three months ended March 31, 2015, the company issued 1,000,000 warrants as described in Note 11.All have an exercise price of $0.25 and expire in the year ended December 31, 2020. A summary of stock options and warrants as of December 31, 2014 and March 31, 2015 is as follows: Options Weighted Average Exercise Price Warrants Weighted Average Exercise Price Outstanding as of 01/31/14: - $
